Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2008 Commission File Number: 000-50332 PREMIERWEST BANCORP (Exact name of registrant as specified in its charter) Oregon (State or other jurisdiction of incorporation or organization) 93-1282171 (I.R.S. Employer Identification No.) 503 Airport Road  Suite 101 Medford, Oregon 97504 (Address of principal executive offices) (Zip Code) (541) 618-6020 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days . Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X] Non-accelerated filer [ ] Smaller Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No[ X ] The number of shares outstanding of Registrant's common stock as of October 27, 2008 was 22,402,886. Form 10-Q Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Securities Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in 000s) (UNAUDITED) ASSETS September 30, December 31, September 30, 2008 2007 2007 Cash and cash equivalents: Cash and due from banks $ 22,753 $ 38,281 $ 28,846 Federal funds sold 4,995 10,350 - Interest-bearing deposits with Federal Home Loan Bank 129 41 38 Total cash and cash equivalents 27,877 48,672 28,884 Interest-bearing CD's (greater than 90 days) 198 - - Investments: Investment securities available-for-sale, at fair market value 204 222 229 Investment securities held-to-maturity, at amortized cost 30,537 6,098 6,057 (fair value of $30,507 at 9/30/08, $6,072 at 12/31/07, and $6,017 at 9/30/07) Investment securities - CRA's 4,000 - - Restricted equity securities 3,628 1,865 1,865 Total investments 38,369 8,185 8,151 Mortgage loans held-for-sale 658 569 354 Gross loans 1,269,368 1,025,329 1,003,833 Allowance for loan losses (20,960) (11,450) (11,387) Deferred loan fees (1,490) (1,610) (1,746) Net loans 1,247,576 1,012,838 991,054 Premises and equipment, net of accumulated depreciation 48,425 38,795 38,089 Core deposit intangibles, net of accumulated amortization 2,632 1,516 1,640 Goodwill 75,204 20,942 20,942 Accrued interest and other assets 32,938 27,013 26,153 TOTAL ASSETS $ 1,473,219 $ 1,157,961 $ 1,114,913 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits: Demand $ 230,619 $ 199,941 $ 193,666 Interest-bearing demand and savings 414,764 375,001 376,729 Time 580,535 360,373 356,006 Total deposits 1,225,918 935,315 926,401 Federal funds purchased 13,305 54,019 23,470 Federal Home Loan Bank borrowings 48 14,008 13,164 Junior subordinated debentures 30,928 15,464 15,464 Accrued interest and other liabilities 14,730 11,480 11,266 Total liabilities 1,284,929 1,030,286 989,765 COMMITMENTS AND CONTINGENCIES (Note 9) SHAREHOLDERS' EQUITY Series A Preferred Stock, no par value, 1,000,000 shares authorized, 11,000 shares issued and outstanding 9,590 9,590 9,590 Common stock - no par value; 50,000,000 shares authorized; 22,402,886 shares issued and outstanding (16,987,496 shares at 12/31/07; 16,994,363 shares at 9/30/07) 158,403 97,266 97,269 Retained earnings 20,256 20,759 18,223 Accumulated other comprehensive income 41 60 66 Total shareholders' equity 188,290 127,675 125,148 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,473,219 $ 1,157,961 $ 1,114,913 See accompanying notes. 3 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in 000s, Except for Earnings per Share Data) (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ 22,391 $ 21,455 $ 67,349 $ 60,930 Interest on investments: Taxable 15 26 Nontaxable 33 53 Interest on federal funds sold 7 14 61 79 Other interest and dividends 6 3 69 23 Total interest and dividend income INTEREST EXPENSE Deposits: Interest-bearing demand and savings Time Federal funds purchased Federal Home Loan Bank advances 1 47 Junior subordinated debentures Total interest expense Net interest income LOAN LOSS PROVISION Net interest income after loan loss provision NON-INTEREST INCOME Service charges on deposits accounts Mortgage banking fees 94 Investment brokerage and annuity fees Other commissions and fees Other non-interest income Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment Communications Professional fees Advertising Other Total non-interest expense INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ 1,288 $ 4,043 $ 3,736 $ 11,352 EARNINGS PER COMMON SHARE: BASIC $ 0.05 $ 0.23 $ 0.16 $ 0.65 DILUTED $ 0.05 $ 0.22 $ 0.16 $ 0.61 See accompanying notes. 4 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (Dollars in 000s) (UNAUDITED) Accumulated Preferred Stock Common Stock Other Total Retained Comprehensive Shareholders' Comprehensive Shares Amount Shares Amount Earnings Income Equity Income BALANCE - DECEMBER 31, 2006 $ 9,590 $ 85,906 Comprehensive income: Net income - Other comprehensive income  Amortization of unrealized gains for investment securities transferred to held-to-maturity - Unrealized gains on investment securities available-for-sale - 1 1 1 Comprehensive income $ 15,062 Adjustment for change in accounting principle related to EITF 06-04 - Preferred stock dividend declared - Common stock cash dividend declared - Stock-based compensation expense - Repurchase of common stock - 5% stock dividend - Cash paid for fractional shares - Stock options exercised - Income tax benefit of stock options exercised - BALANCE - JANUARY 1, 2008 $ 9,590 $ 97,266 $ 20,759 $ 60 $ 127,675 Comprehensive income: Net income - 3,736 $ 3,736 Other comprehensive income- Unrealized losses on investment securities available-for-sale - Comprehensive income $ 3,717 Preferred stock dividend declared - Common stock cash dividend declared - Stock-based compensation expense - Repurchase of common stock - Stockmans Bank Acquisition - Stock options exercised - - 70 - - 70 Stock options exercised (Note 4) - Shares exchanged in payment of option exercise consideration (Note 4) - Income tax benefit of stock options exercised - BALANCE - September 30, 2008 $ 9,590 $ 158,403 $ 20,256 $ 41 $ 188,290 See accompanying notes. 5 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in 000s) (UNAUDITED) For the Nine Months Ended September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 3,736 $ 11,352 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Loan loss provision Deferred income taxes Amortization of premiums and accretion of discounts on investment securities, net - Funding of loans held-for-sale (19,509) Sale of loans held-for-sale Gain on sale of loans held-for-sale Gain on sale of other real estate - Stock-based compensation expense Excess tax benefit from stock options exercised Gain on sales of premises and equipment Write down of low income housing tax credit investment - Changes in accrued interest receivable/payable and other assets/liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from maturities and calls of investment securities available-for-sale - 34 Purchase of investment securities held-to-maturity (25,771) Proceeds from maturities and calls of investment securities held-to-maturity Proceeds from redemption of Federal Home Loan Bank stock - Purchase of Community Reinvestment Act investments - Increase in interest-bearing deposits with Federal Home Loan Bank - Purchase of low income housing tax credit investment - Proceeds from sale of other real estate - Loan originations, net (41,208) Purchase of premises and equipment, net Purchase of consumer loan finance business - Cash received, net of cash paid for acquisition of Stockmans Financial Group - Net cash provided by (used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in deposits Net increase (decrease) in Federal Home Loan Bank borrowings (32,578) Net increase (decrease) in Federal Funds purchased (40,714) Dividends paid on common stock Repurchase of common stock Stock options exercised 77 Excess tax benefit from stock options exercised 4 69 Cash paid for fractional shares relating to stock dividend - Net cash provided by (used in) financing activities (83,794) NET DECREASE IN CASH AND CASH EQUIVALENTS (20,795) CASH AND CASH EQUIVALENTS - Beginning of the period CASH AND CASH EQUIVALENTS - End of the period $ 27,877 $ 28,846 SUPPLEMENTAL DISCOSURE OF CASH FLOW INFORMATION Cash paid for interest $ 21,654 $ 19,333 Cash paid for taxes $ 4,885 $ 7,892 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Transfers of loans to other real estate owned $ 2,669 $ 101 Income tax benefit of stock options exercised $ 167 $ 146 Increase in goodwill resulting from acquisition of Stockmans Financial Group $ 54,262 $ - Cash dividend declared but not yet paid $ 1,344 $ 1,020 Preferred stock dividend declared $ 207 $ 206 Stock issued for acquisition of Stockmans Financial Group $ 60,968 $ - See accompanying notes. 6 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization - The accompanying consolidated financial statements include the accounts of PremierWest Bancorp and its wholly-owned subsidiary PremierWest Bank (collectively, PremierWest, the Company or the Bank). PremierWest Banks wholly-owned subsidiaries include PremierWest Investment Services, Inc., Premier Finance Company and Blue Star Properties, Inc. The Bank conducts a general commercial banking business operating in Jackson, Josephine, Douglas and Klamath counties of southern Oregon, Deschutes County in central Oregon and Sacramento, Siskiyou, Shasta, Tehama, Butte, Placer and Yolo counties of northern California. Its activities include the usual lending and deposit functions of a commercial bank, including commercial, real estate, installment and mortgage loans; checking, money market, savings and time deposit accounts; mortgage loan services; automated teller machines (ATMs); and safe deposit facilities. PremierWest Banks two principal operating subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc., provide financial services that compliment and support the traditional commercial banking operations of the Bank. Premier Finance Company is engaged in the business of consumer lending and operates from independent office locations or from within PremierWest Bank branch offices in the Banks major market areas as well as from offices located in Portland, Eugene and Coos Bay, Oregon. PremierWest Investment Services, Inc. functions under an arrangement with Linsco/Private Ledger, an independent broker/dealer. Operating throughout the Banks market area, PremierWest Investment Services, Inc. offers financial and investment products including stocks, bonds, mutual funds, annuities and insurance. Basis of presentation  The consolidated financial statements include the accounts of PremierWest Bancorp and its wholly-owned subsidiary. All significant intercompany accounts and transactions have been eliminated in consolidation. The interim consolidated financial statements are not audited, but include all adjustments that Management considers necessary for a fair presentation of consolidated financial condition and results of operations for the interim periods presented. The balance sheet data as of December 31, 2007 was derived from audited financial statements and does not include all disclosures contained in the 2007 Annual Report to Shareholders.
